904 F.2d 708
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Steven Patrick GRIFFITH, Defendant-Appellant.
No. 90-1165.
United States Court of Appeals, Sixth Circuit.
June 19, 1990.

Before MILBURN and DAVID A. NELSON, Circuit Judges and LIVELY, Senior Circuit Judge.

ORDER

1
This matter is before the court for consideration of a motion to withdraw as counsel filed by defendant's court-appointed attorney in this direct appeal from a criminal conviction.


2
Steven Patrick Griffith was convicted by a jury of being a felon in possession of firearms in violation of 18 U.S.C. 1 App.  II Sec. 1202(a)(1).  The judgment of conviction was entered June 1, 1989.  Through counsel, Griffith filed a timely notice of appeal.  On January 3, 1990, the conviction was affirmed.


3
On January 17, 1990, Griffith, acting pro se, filed a second notice of appeal.  This filing did not entitle him to a second bite at the apple.  A criminal defendant who seeks to appeal a conviction must file a notice of appeal within ten days of entry of judgment.  Fed.R.App. P. 4(b).  Because Griffith did not file his notice of appeal within the time allowed by the rule, this court lacks jurisdiction.   See United States v. Hatfield, 815 F.2d 1068, 1073 (6th Cir.1987).


4
Accordingly, the motion to withdraw as counsel is denied as moot and the appeal is dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.